                     Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 1 of 10
AO 91 (Rev. 08/09) Criminal Complainl



                                     United States District (Tqijrt
                                                               for the

                                                   Northern District of California

                                                                                                                                  -



                  United States of America                        )
                                V.
                                                                                                                     9o,
                        Jizhong Chen                                     Case No.                                            ^0



                           Defendant(s)                           tR 19 7011^
                                                    CRIMINAL COMPLAINT                                                                     MAG
          i, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   June 20, 2018               in the county of             Santa Clara                              in the

     Northern          District of          California        , the defendant(s) violated:
            Code Section                                                    Offense Description
18U.S.C. §1832                                 Theft of Trade Secrets




         This criminal complaint is based on these facts:

Please see attached affidavit of S/A Adelaida Hernandez
PENALTIES: 10 years imprisonment. $250,000 fine, $100 special assessment, and 3 years' supervised release



         Cl Continued on the attached sheet.




                                                                                             Co^lainartt's signature
                                                                                      S/A Adelaida Hernandez. FBI
                                                                                              Printed nattie and title


Sworn to before me and signed in my presence.


Date: '^(XWUUXX^ dP dt^[9                                                                       Judge's signature        /''•••       -
                                                                                                                         i                              V .. T £   J


City and state:                      San Jose. California                      Virginia K. DeMarchi, U.S. Magistrate Ju^ge                                         j
                                                                                              Printed name and title'                     /1                       1
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 2 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 3 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 4 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 5 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 6 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 7 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 8 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 9 of 10
Case 5:19-mj-70117-MAG Document 1 Filed 01/22/19 Page 10 of 10
